Citation Nr: 0839594	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO. 07-08 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from August 1974 to January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified via videoconference at a Board 
hearing in Columbia, South Carolina.


FINDINGS OF FACT

1. By rating decision in September 1978, the RO denied the 
veteran's service connection claim for bilateral hallux 
valgus; a timely notice of disagreement was not received to 
initiate an appeal from that determination.

2. Evidence received since the September 1978 rating decision 
raises a reasonable possibility of substantiating the claim.

3. The veteran incurred bilateral hallux valgus during active 
duty service.


CONCLUSIONS OF LAW

1. The September 1978 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002).

2. New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hallux valgus. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007). 

3. Bilateral hallux valgus was incurred during the veteran's 
active duty service. 38 U.S.C.A. §§  1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). In this case, 
the Board is granting in full the benefit sought on appeal. 
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed. 

New and Material Evidence - Service Connection for bilateral 
hallux valgus.

In a September 1978 rating decision, the veteran's service 
connection claim for bilateral hallux valgus was denied. The 
veteran was notified of the September 1978 denial, but he did 
not file a notice of disagreement to initiate an appeal. As 
such, the September 1978 rating decision became final. 
38 U.S.C.A. § 7105(c). However, when a claim is the subject 
of a prior final denial, it may nevertheless be reopened if 
new and material evidence is presented or secured. 38 
U.S.C.A. § 5108. April 2006 correspondence from the veteran 
was interpreted by the RO as a claim to reopen. When a claim 
to reopen is presented under section 5108, VA must first 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is new and material. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156. For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed. Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence received prior to the September 1978 
rating decision included service medical records. The claim 
was denied by the RO as the RO found that the veteran's 
bilateral hallux valgus pre-existed service and was not 
aggravated during service.

Evidence received since the September 1978 rating decision 
includes current VA treatment records showing bilateral 
hallux valgus and statements from the veteran saying that he 
was very active in sports prior to service and had no foot 
problems until service. This evidence is new as it was not of 
record at the time of the September 1978 rating decision. 
Moreover, this evidence is material as it addresses the 
salient issue of whether or not the veteran had a pre-
existing foot disability upon entry into service. The Board 
finds that new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hallux valgus.

Service Connection for bilateral hallux valgus.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.304(b), the veteran will be considered to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service. Only such 
conditions as are recorded in examination reports are to be 
considered as noted. When no preexisting condition is noted 
upon entry into service, the veteran is presumed to have been 
sound upon entry. VA may only rebut this presumption of 
soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service. See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004) (emphasis added). A mere history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions. See 38 
C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1995). 

The veteran's July 1974 entrance examination report shows 
that there is no notation of hallux valgus. As such, the 
Board finds that the presumption of soundness attaches in 
this case. Consequently, the Board must now determine if 
there is clear and unmistakable evidence that the disability 
in question both pre-existed service and was not aggravated 
during service.

An August 1976 service treatment record shows that the 
veteran reported that he had experienced bilateral bunions 
for "many years." An October 1976 Medical Board Report 
states the same history. Nevertheless, a July 1976 Medical 
Board Report shows the veteran reported a history of foot 
problems beginning in basic training during his active duty 
service period. Additionally, the veteran submitted 
statements and testified via videoconference at a May 2008 
Board hearing that he was very active playing sports prior to 
service and did not experience any foot problems until active 
duty service.

Based on this evidence, the Board finds that VA has not met 
its burden of showing by clear and unmistakable evidence that 
the veteran's bilateral hallux valgus pre-existed service.

The record clearly shows multiple in-service complaints and 
diagnoses of bilateral hallux valgus. Current treatment 
records show a diagnosis of bilateral hallux valgus. After 
resolving all benefit of the doubt in favor of the veteran, 
the Board finds that entitlement to service connection for 
bilateral hallux valgus is warranted.


ORDER

New and material evidence has been received to reopen the 
service connection claim for bilateral hallux valgus.

Service connection for bilateral hallux valgus is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


